Title: 23d.
From: Adams, John Quincy
To: 


       Miss Ellery pass’d the day at the professor’s, and was very agreeable; I am more and more pleased with this Lady, every time, I am in company with her. Miss Jones who is treated both by Bridge and myself with a distant reserve, appeared this day for the first Time to be mortified by it: she could not help forming a contrast between our behaviour to her, and to the two other Ladies, and her Vanity was piqued. But she has drawn it upon herself. Thomson pass’d part of the evening with us: her spirits were revived while he was present, but droop’d again, when he went away.
      